


109 HR 6016 IH: To prohibit the sales of certain defense articles and

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6016
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Sherman
			 introduced the following bill; which was referred to the
			 Committee on International
			 Relations
		
		A BILL
		To prohibit the sales of certain defense articles and
		  defense services to Pakistan unless the President adheres to long-standing
		  practice and procedures relating to congressional review of proposed sales of
		  defense articles and defense services.
	
	
		1.Prohibition on sales of
			 certain defense articles and services to Pakistan
			(a)ProhibitionNotwithstanding any other provision of
			 law—
				(1)the certifications
			 transmitted by the President to the Speaker of the House of Representatives and
			 the Chairman of the Committee on Foreign Relations of the Senate on June 28,
			 2006, relating to the proposed sales of defense articles and defense services
			 to Pakistan (Transmittal Nos. 06–09, 06–10, 06–11, and 06–34), shall not be
			 effective for purposes of complying with the congressional notification
			 requirements of section 36(b)(1) of the Arms Export Control Act (22 U.S.C.
			 2776(b)(1));
				(2)any letter of offer with respect to the
			 proposed sales of defense articles and defense services to Pakistan described
			 in paragraph (1) issued before the date of the enactment of this Act shall be
			 null and void; and
				(3)any subsequent letter of offer with respect
			 to the proposed sales of defense articles and defense services to Pakistan
			 described in paragraph (1) issued on or after the date of the enactment of this
			 Act shall be issued only in accordance with the congressional notification
			 requirements of section 36(b)(1) of the Arms Export Control Act.
				(b)Sense of
			 CongressIt is the sense of
			 Congress that, if the President desires to proceed with the proposed sales of
			 defense articles and defense services to Pakistan described in subsection (a),
			 the President should only proceed with such sales in accordance with
			 long-standing practice and procedures relating to congressional review of
			 proposed sales of defense articles and defense services, including by providing
			 advance notification to and consultation with Congress as provided for in the
			 exchange of letters on February 17–18, 1976, between Senator Hubert H. Humphrey
			 and the Director of the Defense Security Assistance Agency, Lieutenant General
			 Howard Fish (commonly known as the Humphrey-Fish
			 Agreement).
			
